Detailed Action
This action is in response to the amendment filed on November 6, 2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments dated November 06, 2020, regarding USC 103 rejection of claims have been considered and the examiner has added the Leppard reference to address the amended claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Leppard reference.
Applicant argues that “the Office Action does not cite the combination of Amit and Tal as teaching or suggesting the amended elements of: “a reference management module that generates a secondary reference in response to a determination that a first data chunk is a copy of a primary reference, wherein: the primary reference is a first copy of an original data chunk stored on a storage device, the secondary reference is a second copy of the first copy of the original data chunk such that the secondary reference is a copy of a copy of the original data chunk, and the primary reference comprises a first pointer to the original data chunk,” as recited in claim 1.
 In addition, in reviewing Amit and Tal, both individually and collectively, the Applicant is unable to discern any sections of Amit and/or Tal teaching or suggesting these elements because Amit and Tal is/are silent regarding such elements and/or concepts. Specifically, the Applicant is unable to discern any sections of Amit and/or Tal teaching or suggesting incrementing a secondary reference counter located on a primary reference in which the primary reference is a first copy of an original data chunk stored on a 
“Claims 2-7 ultimately depend from claim 1 and include all of the elements of claim 1. Therefore, the Applicant submits that claims 2-7 are not obvious over Amit in view of Tal at least for the same reasons as claim 1, in addition to their own unique elements. Accordingly, the Applicant respectfully requests withdrawal of the rejection of claims 2-7. Referring to the rejection of claims 8-20, the Applicant submits that claims 8-20 are directly or indirectly amended to recite elements similar to the elements recited in claim 1 discussed above. Therefore, the Applicant submits that claims 8-20 are not obvious over Amit in view of Tal at least for the same reasons as claim 1, in addition to their own unique elements. Accordingly, the Applicant respectfully requests withdrawal of this rejection of claims 8-20.”
Newly added reference Leppard et al., teaches that when a reference count for a data segment reaches a first threshold, then a duplicate of the original data segment is generated. Also, the duplicate of the data segment is also stored. The hash value which is associated with the data segment is stored in a de-duplication index with a pointer which references the storage location of the data segment. If the copy of the data segment becomes corrupt, it can be restored or replaced using the original version. A copy incrementor increments the number of copies of a data segment which is stored as de-duplicated data.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Amit et al. (US 2017/0286002 A1) in view of Tal et al. (US 2014/0143213 A1) and further in view of Leppard et al. (US 2010/0223495 A1).

Regarding claim 1, Amit discloses “An apparatus, comprising: a reference management module that generates a secondary reference in response to a determination that a first data chunk is a copy of a primary reference, the primary reference comprising a first pointer to an existing data chunk stored on a storage device;” (See Fig. 4 and [004], [0057]) (Duplicate data portions, e.g. on different volumes or regions within the namespace, and reduction of the amount of storage consumed by freeing the storage space associated with all but one copy of the data. To maintain consistency and provide access to the data, references such as pointers, etc. may be implemented to direct access requests to the single retained copy. Each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored (or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region but has been deduplicated with data in this region).

“wherein at least a portion of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media.” (See [0099], [0121]) (The processor, e.g., processing circuit(s), chip(s), and/or module(s) implemented in hardware and/or software, and preferably having at least one hardware component may be utilized in any device to perform one or more steps of the method 500. Illustrative processors include, but are not limited to, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), etc., combinations thereof, or any other suitable computing device. Computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device. Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code.)

But, Amit does not explicitly disclose “and a counter module that increments a secondary reference counter on the primary reference in response to generating the secondary reference,”
However, Tal teaches “and a counter module that increments a secondary reference counter on the primary reference in response to generating the secondary reference,” (See Fig. 9 and [0080]-[0082]) (In response to the creation of the virtual address entry 914 for the second write data, and since this virtual address entry 914 references the virtual address entry (2,1) (marked 912 in FIG. 9), the reference counter in the virtual address entry (2,1) is incremented to indicate that there is an additional virtual address entry (namely virtual address entry (6,-) (marked 914 in FIG. 9) which references the virtual address entry (2,1).)

But, Amit does not explicitly disclose “wherein: the primary reference is a first copy of an original data chunk stored on a storage device the secondary reference is a second copy of the first copy of the original data chunk such that the secondary reference is a copy of a copy of the original data chunk, and the primary reference comprises a first pointer to the original data chunk:”

However, Leppard teaches “wherein: the primary reference is a first copy of an original data chunk stored on a storage device the secondary reference is a second copy of the first copy of the original data chunk such that the secondary reference is a copy of a copy of the original data chunk, and the primary reference comprises a first pointer to the original data chunk:” (See [005], [0020]-[0022], [0029]; Fig.2-3) (One embodiment counts the number of references to each data segment. When a reference count for the data segment reaches a first threshold a duplicate of the data segment is generated. In addition, the duplicate of the data segment is also stored. Once a data segment's reference count reaches a threshold, a copy of the original data segment is also stored. The hash value which is associated with the data segment is stored in a de-duplication index with a pointer which references the storage location of the data segment. If the copy of the data segment becomes corrupt, it can be restored or replaced using the original version. For example, de-duplication software maintains an index of data segment identifiers. The index is also used to keep track of the copies as well as the original data segment. As shown in Fig. 3, data segment pointer 340A points to or references the storage location of data segment 353A in data segment storage 350 etc. During data de-duplication, all but one of a plurality of identical data segments can be deleted and replaced with a pointer which directs to an unaltered copy of the data segment which is maintained in data storage system. Unique data segments may be stored twice, and popular data segments having a higher reference count may be stored three or more times. Fig. 2 shows components/modules used by the de-duplication engine.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Amit (performing deduplication in conjunction with random read and write operations) with Tal (deduplication in a storage system) in order to effectively manage data in a storage system that implements deduplication. Tal, abstract. One having ordinary skill would also be motivated to combine Amit  with Tal and Leppard, in view of the suggestions provided by Leppard in [0020], which suggests that by utilizing their method, if a duplicated data segment becomes corrupt, it can be restored or replaced by its copy. Similarly, if the copy of the data segment becomes corrupt, it can be restored or replaced using the original version.

Regarding claim 2, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, wherein the secondary reference comprises a second pointer to the original data chunk.” (See [0057])(Each region manager maintains a reference list of pointers to other regions where data referenced as a result of writes of chunks to this region is stored or, as an alternate embodiment, a list of pointers to where data can be found, that was originally stored by another region.)

Regarding claim 3, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 2, wherein: the original data chunk comprises a primary reference counter; and the counter module is further configured to abstain from incrementing the primary reference counter on the existing data chunk when the secondary reference is generated.” (See Tal: Fig. 9 and [0081]-[0083]) (BE1 modifies the metadata stored in the virtual address entry (2,1) (marked 912 in FIG. 9) to indicate that it no longer points to the latest version of the data for the respective LBA, namely LBA 2, and the reference counter is decremented. The decrement of the reference counter is preformed since the reference to the storage location of the write data is no longer needed for virtual address entry (2,1) (marked 912 in FIG. 9), and is now only needed for the virtual address entry (6,-). The validity indicator in the virtual address entry 918 is updated to indicate that, it is no longer associated with the latest data that is stored in the storage system for LBA 5. In addition, the reference counter in the virtual address entry 916, which the virtual address entry 918 pointed to, is decremented.)

Regarding claim 4, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, wherein: the existing data chunk comprises a primary reference counter; and the counter module is further configured to abstain from incrementing the primary reference counter on the existing data chunk when the secondary reference is generated.” (See Tal: Fig. 9 and [0081]-[0083]) (BE1 modifies the metadata stored in the virtual address entry (2,1) (marked 912 in FIG. 9) to indicate that it no longer points to the latest version of the data for the respective LBA, namely LBA 2, and the reference counter is decremented. The decrement of the reference counter is preformed since the reference to the storage location of the write data is no longer needed for virtual address entry (2,1) (marked 912 in FIG. 9), and is now only needed for the virtual address entry (6,-). The validity indicator in the virtual address entry 918 is updated to indicate that, it is no longer associated with the latest data that is stored in the storage system for LBA 5. In addition, the reference counter in the virtual address entry 916, which the virtual address entry 918 pointed to, is decremented.)

Regarding claim 5, Amit in view of Tal and further in view of Leppard discloses “The apparatus of 4, wherein the reference management module is further configured to generate the primary reference in response to a determination that a second data chunk is a copy of the existing data chunk; and the counter module is further configured to increment the primary reference counter on the existing data chunk in response to the primary reference being generated.” (See [004]) (Data deduplication generally involves the identification of duplicate (triplicate, etc.) data portions, e.g. on different volumes or regions within the namespace, and reduction of the amount of storage consumed by freeing the storage space associated with all but one or a relatively small number in cases where redundancy is desirable copy of the data. To maintain consistency and provide access to the data, references such as pointers, etc. may be implemented to direct access requests to the single retained copy. See also, Tal, Fig. 9.)

Regarding claim 6, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 5, further comprising: a deduplication module that determines whether the first data chunk is one of a copy of the primary reference and a copy of the exiting data chunk.” (See Abstract and [001]) (Invention relates to data deduplication in a primary storage environment; a computer program product is configured for performing deduplication; one or more data chunks associated with the respective region; and performing, by the computer, a deduplicated write operation of a first data chunk in a first region.)
Regarding claim 7, Amit in view of Tal and further in view of Leppard discloses “The apparatus of claim 1, further comprising: a deduplication module that determines whether the first data chunk is a copy of the primary reference, wherein, in response to determining that the first data chunk is not a copy of the primary reference, the reference management module is further configured to one of: generate a reference different than the secondary reference, and store the first data chunk.” (See Fig. 4 and [0050], [0063]) (Metadata may be employed by the duplicate chunk finder to determine whether duplicate chunks exist in the storage system, and take corresponding action, e.g. by performing a write if no duplicates exist via a non-deduplicated write or creating a reference to a preexisting duplicate data chunk. The system is capable of establishing reference(s) between duplicate data included in or associated with a new write request and a "master" data portion/record matching the duplicate data.)
As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected., including “A computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:” (See [009]) (The computer program product includes a computer readable storage medium having program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se. The program instructions are executable by a computer to cause the computer to perform a method.)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
	As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

                                           
		Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272 3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154